Citation Nr: 0528559	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  02-20 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic skin 
disorder, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter came before the Board of Veterans' Appeals 
(Board) from a November 2001 RO decision which, in pertinent 
part, determined that new and material evidence had not been 
submitted to reopen the veteran's previously denied claims 
seeking service connection for bilateral hearing loss and for 
a chronic skin disorder, claimed as jungle rot.  The veteran 
filed a timely notice of disagreement with this decision in 
June 2002.  The RO issued a statement of the case in October 
2002, and the following month, in November 2002, the veteran 
timely perfected his appeal.
  
In September 2005, the veteran and his friend testified at a 
Board hearing before the undersigned Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

Recently, the veteran raised additional claims seeking: (1) 
an increased disability rating in excess of 50 percent for 
service-connected post-traumatic stress disorder; and (2) 
entitlement to a temporary total disability rating due to 
individual umployability.  The RO has not previously 
addressed these two pending claims, and they are hereby 
referred to the RO for development and adjudication as 
appropriate.  

The Board notes that the RO has previously considered and 
denied the veteran's claim for an increased rating for his 
PTSD and for a TDIU rating in an SOC issued in July 2002.  
However, an appeal at that time was not perfected.  



FINDINGS OF FACT

1.  In August 1995, the RO denied the veteran's claims for 
service connection for bilateral hearing loss and for jungle 
rot.  Notice of this decision was sent to the veteran that 
same month, and he did not perfect an appeal of the decision

2.  In September 1998, the RO denied the veteran's attempt to 
reopen his claims for service connection for bilateral 
hearing loss and for jungle rot.  

3.  Evidence received since the RO's September 1998 decision 
is cumulative or redundant, or it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for bilateral 
hearing loss, and a skin disorder. 


CONCLUSIONS OF LAW

1.  The September 1998 RO rating decision that denied service 
connection for bilateral hearing loss and a skin disorder is 
final.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2004).

2.  New and material evidence has not been received, and the 
claim for service connection for bilateral hearing loss may 
not be reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2001).

3.  New and material evidence has not been received, and the 
claim for service connection for a chronic skin disorder, 
claimed as jungle rot, may not be reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of  the extensive evidence 
submitted by the veteran or on his behalf over the years.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, with respect to 
the issues being adjudicated herein.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

If a preexisting disorder is noted upon entry into service, 
service connection may be granted based on aggravation of the 
disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  In such a case, a presumption of aggravation 
arises where there is an increase of disability during 
service unless there is a specific finding that the increase 
is due to the natural progress of the disease.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Id.  Temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence to 
show increased disability for the purposes of determinations 
of service connection based on aggravation unless the 
underlying condition worsened.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  Id.  

Historically, the veteran served on active duty in the Army 
from October 1965 to October 1967, including service in the 
Republic of Vietnam from April 1966 to April 1967.  His 
report of separation, Form DD 214, shows that he was awarded 
a Combat Infantryman's Badge. 

The veteran's pre-induction examination, dated in August 
1967, listed a diagnosis of defective hearing.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
25
40
LEFT
15
15
30
35
35

A review of his service medical records was completely silent 
as to any complaints of or treatment for hearing loss or a 
skin disorder of any kind.  His discharge examination, 
performed in August 1967, noted that his ears and skin were 
normal.  A medical history report, taken in August 1967, 
shows the veteran denied any history of running ears, hearing 
loss, and skin diseases.

In March 1995, the veteran filed his initial claim seeking 
service connection for bilateral hearing loss and jungle rot 
on the feet and chest.  

In August 1995, after reviewing the veteran's service medical 
records, the RO issued a rating decision which denied service 
connection for bilateral hearing loss and for jungle rot.  
Notice of this decision was sent to the veteran that same 
month, and he did not file a timely appeal.  

In July 1997, the veteran attempted to reopen his claims for 
service connection for bilateral hearing loss, and for a 
chronic skin disorder, claimed as jungle rot.  In September 
1998, after reviewing the record, including private medical 
records dated in the 1980's and 1990's, the RO issued a 
rating decision which found that new and material evidence 
had not been submitted to reopen the veteran's claims for 
service connection for bilateral hearing loss and for jungle 
rot.  Notice of this decision was sent to the veteran that 
same month, and he did not file a timely appeal.

In March 2001, the veteran filed his present attempt to 
reopen his claims.

I.  New and Material Evidence

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was amended during the course of this appeal.  See 
38 C.F.R. § 3.156(a) (2004).   However, that amendment 
applies only to claims to reopen received on or after 
August 29, 2001. See 66 Fed. Reg. 45620 (Aug. 29, 2001).  
Since the veteran's attempt to reopen his claims for service 
connection herein was received before that date, the law in 
effect when the claim was filed is applicable.  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted, "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  





A.  Bilateral Hearing Loss

The RO's August 1995 decision found that the veteran had pre-
existing bilateral hearing loss at the time he entered active 
duty service, and that there was no inservice aggravation of 
this condition shown.  

In support of his present application to reopen the claim, 
the appellant has submitted statements and testimony claiming 
that his hearing loss began during a period of active duty 
for training.  He attributes this condition to his service 
noise exposure.  Specifically, he testified that he was 
exposed to machine gun fire, exploding grenades and artillery 
fire.  This contention is cumulative and redundant of his 
prior allegation, and thus not new evidence.  Vargas-Gonzales 
v. West, 12 Vet. App. 321 (1999).  

In addition to the veteran's statements and testimony herein, 
the record includes statements, dated in September 2003, from 
the veteran's spouse and daughter, and a statement and 
testimony from the veteran's friend.  The veteran's spouse 
reported that she knew the veteran for many years prior to 
his military service, and that he did not have any hearing 
loss prior upon entering into the service.  She indicated 
that she first noticed his hearing loss right after he 
returned home from Vietnam.  The veteran's daughter reported 
that he has had significant bilateral hearing loss since his 
military service.  The statement from the veteran's friend, 
dated in August 2005, noted that he had served in the same 
unit as the veteran, and that during his tour, the veteran 
experienced hearing loss, and that this condition has 
significantly deteriorate over the years.  At the hearing 
before the Board, the veteran's friend testified that he had 
known the veteran since the early 1970s, and didn't know the 
veteran during his military service.  As the record does not 
reflect that any of these individuals possesses a recognized 
degree of medical knowledge, their opinions on medical 
diagnoses or causation are not competent.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In addition to lay statements, the veteran has submitted 
copies of medical records, which reflect mild to severe 
sensorineural hearing loss in the right ear, and mild to 
moderate sensorineural hearing loss in the left ear, and that 
the veteran was issued hearing aids.  None of these medical 
records link his current hearing loss with his period of 
active duty service, and thus they are not so significant as 
to require their consideration to fairly decide the merits of 
the claim.  Moreover, the Board notes that the showing of 
current hearing loss, over thirty years after his discharge 
from the service, is not material to the issue of an 
inservice aggravation of bilateral hearing loss.

The Board concludes that new and material evidence has not 
been submitted since September 1998, and the claim has not 
been reopened.  Accordingly, this aspect of the appeal is 
denied.  

B. Skin Disorder

The RO denied the veteran's initial claim for service 
connection for jungle rot in an August 1995 rating decision.  
The RO's August 1995 decision found that the veteran's 
service medical records were silent as to any complaints of 
or treatment for jungle rot.  The matter was again denied in 
a September 1998 rating action, after review of post service 
medical records also failed to reflect treatment for the 
claimed disability. 

Subsequently obtained treatment records, statements and 
testimony from the veteran, and his friend, and statements 
from the veteran's wife and daughter have been associated 
with the file since 1998.  At the September 2005 hearing 
before the Board, the veteran testified that he did not have 
any skin problems prior to his military service.  He reported 
the onset of a skin problem on his hands and feet while in 
Vietnam in 1967.  He indicated that this condition, which 
comes and goes, has continued since that time.  He noted that 
he treated this condition with over-the-counter medication up 
until 1993.  

After reviewing his statements and testimony, the Board 
concludes that this evidence is not "new" in the sense that 
it basically reiterates his contentions which were previously 
before the RO at the time of the August 1995 decision.  The 
veteran's lay statements, and testimony, in this regard are 
cumulative or redundant, not new.  Vargas-Gonzales v. West, 
12 Vet. App. 321 (1999).  A similar conclusion is reached 
after considering the lay statements received herein from the 
veteran's spouse, his daughter, and his friend.  They simply 
make the same contention.  

The critical question before the VA is a medical 
determination: Was the veteran's current skin condition 
caused or aggravated by his military service?  Without the 
appropriate medical training and expertise, the veteran, and 
others, are not competent to offer a probative opinion on a 
medical matter, such as the etiology of a claimed disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Where, as here, resolution of an issue 
under consideration turns on a medical matter, an unsupported 
lay statement, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In August 2005, a lay statement was received from a friend of 
the veteran.  He reported that he served in the same unit as 
the veteran, and that the veteran's hands had a very 
noticeable rash on them.  He also indicated that this 
condition has continued to worsen over the years.  At the 
September 2005 hearing before the Board, the veteran's friend 
testified that he had only known the veteran since the early 
1970s, and that he had blisters on the top of his hands at 
that time.  

The veteran's spouse indicated that she knew the veteran 
prior to his military service, and that he did not have any 
skin conditions.  She reported that he returned from the 
service with jungle rot, and that the condition has continued 
to worsen over the years despite treatment.  A statement, 
dated in September 2003, was also received from the veteran's 
daughter.  In her statement, she indicated that the veteran 
has had a chronic skin disorder for many years.  As note 
above, these assertions are cumulative, and are lay 
assertions provided by those without the medical competence 
to offer probative opinions regarding the diagnosis and 
etiology of a medical condition.  Therefore, they may not be 
used as a basis to reopen the claim for service connection.  

As for the additional medical evidence, it reflects an 
instance of eczematous dermatitis and the removal of a 
sebaceous cyst, decades after service.  There is no 
indication in these records that these problems were 
considered related to service.  

Thus, this evidence is not deemed not to be new and material, 
and the claim is not reopened.  

II.  Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's July 2001 and August 2003 letters, the November 2001 
rating decision, the October 2002 statement of the case 
(SOC), and the November 2003 supplemental SOC, advised the 
veteran what information and evidence was needed to 
substantiate his claims herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning his claims and enough 
information for the RO to request records from the sources 
identified by the veteran.  The documents also advised him of 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  Moreover, through these 
notices and RO actions, the veteran was effectively asked to 
submit any of the necessary evidence to substantiate his 
claims that was in his possession.  Thus, the Board finds 
that the content requirements of the notice VA is to provide 
under the VCAA have been met.   

Further, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete VCAA notice may not have been provided to 
the appellant prior to the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  
Service medical records are in the file.  VA outpatient 
records are in the file.  The RO also requested and obtained 
all private treatment records properly identified by the 
veteran.  

No examination was provided in relation to the veteran's 
claims herein because the veteran has failed to submit new 
and material evidence to reopen his claims, which were 
previously denied.  When a claim is one to reopen a finally 
decided claim, VA is not obligated to provide a medical 
examination or obtain a medical opinion until new and 
material evidence has been received.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  Since the veteran has failed to submit 
new and material evidence to reopen his claims for service 
connection herein, VA was not obligated to provide him with a 
medical examination.
 
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claims herein.  


ORDER

As new and material evidence has not been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss, the appeal is denied.

As new and material evidence has not been received to reopen 
a claim of entitlement to service connection for a chronic 
skin disorder, claimed as jungle rot, the appeal is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


